Citation Nr: 1017790	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-30 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
bilateral foot disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, 
type I.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to 
November 1985.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which found that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for a bilateral foot disorder, and denied service 
connection for diabetes mellitus, type I, and hypertension.  
The Veteran also had perfected an appeal of the issues 
regarding diabetes mellitus, type I, and hypertension by 
filing a notice of disagreement (NOD) and substantive appeal 
(e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  However, 
during a hearing before the undersigned Veterans Law Judge at 
the RO (Travel Board hearing) in December 2009, the Veteran 
withdrew her appeal regarding those two issues.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2009).  Therefore, they are not in appellate status. 

As alluded to above, the Veteran provided testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in December 2009.  The transcript of the hearing has 
been associated with the claims file and has been reviewed. 

At the hearing, the Veteran was given 60 days to submit 
additional evidence.  Subsequently, she submitted an 
additional statement in January 2010, within 60 days of the 
hearing.  The Board accepts this statement for inclusion in 
the record and consideration by the Board at this time.  See 
generally 38 C.F.R. §§ 20.709, 20.800, 20.1304.

The issue of service connection for a bilateral foot disorder 
is REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral foot 
disorder in an August 1999 rating decision.  The Veteran was 
notified of the decision and of her appellate rights, but she 
did not initiate an appeal.

2.  The additional evidence received since the August 1999 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
August 1999 decision to reopen the claim for service 
connection for a bilateral foot disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in February 
2007.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate her claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

In addition, with regard to new and material evidence, the 
February 2007 VCAA notice letter is compliant with the U.S. 
Court of Appeals for Veterans Claims (Court) decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

Furthermore, the February 2007 letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, she 
has received all required notice in this case, such that 
there is no error in content. 

The RO also correctly issued the February 2007 VCAA notice 
letter prior to the September 2007 determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing 
error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Further, the Veteran and her representative have 
submitted numerous statements in support of her claim.  She 
also was afforded an opportunity to provide testimony before 
the undersigned Veterans Law Judge in support of her claim.  
Thus, there is no indication that any additional evidence 
remains outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

The RO initially denied service connection for a bilateral 
foot disorder in an August 1999 rating decision.  The RO 
notified the Veteran of that decision and apprised her of her 
procedural and appellate rights, but she did not initiate an 
appeal.  Therefore, that decision is final and binding on her 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

In February 2007, the Veteran filed a claim to reopen her 
previously denied claim for service connection for a 
bilateral foot disorder.  Because the Veteran's claim to 
reopen service connection was filed after 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for a bilateral foot 
disorder in an August 1999 rating decision because evidence 
at the time failed to show that the Veteran was treated in 
service for symptoms attributable to a bilateral foot 
disorder.  

Evidence of record at the time of the August 1999 rating 
decision consisted of the Veteran's original claim 
application, her STRs, VA treatment records dated from August 
1992 to December 1998, a VA general examination report dated 
sometime in 1999, and a VA examination report of the feet 
dated in April 1999.  

The additional evidence received since the August 1999 rating 
decision consists of VA treatment records dated from April 
2004 to August 2008, a Travel Board hearing transcript dated 
in December 2009, and a statement from the Veteran's VA 
treating physician dated in January 2010.    

Upon a review of the additional evidence received since the 
August 1999 rating decision, the Board finds that new and 
material evidence within the meaning of 
38 C.F.R. § 3.156(a) has been received.  Specifically, the 
Veteran's VA treating physician, S. Siegel, M.D., indicated 
in his January 2010 statement that the Veteran was under his 
care for numerous podiatric problems of both feet.  He stated 
that the Veteran "was diagnosed and treated in the service 
for calluses which have become significantly worse with time.  
The development of hallux valgus and hammertoes during this 
period further complicated her condition.  [The Veteran] 
subsequently developed diabetes with sensory deficit, which 
caused ulcerations of the callused areas.  As a result, she 
has had several operations...."  See letter from S. Siegel, 
M.D., dated in January 2010.  

Thus, presuming the credibility of this evidence, this letter 
presents evidence of a nexus between the Veteran's military 
service and her current bilateral foot disorder.  This 
evidence is new, not cumulative, and relates directly to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Thus, as new and material evidence has been received, 
the Veteran's claim for service connection for a bilateral 
foot disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for a bilateral foot disorder is reopened.  
To this extent, the appeal is granted.


REMAND

Before addressing the merits of the issue of service 
connection for a bilateral foot disorder, the Board finds 
that additional development of the evidence is required.

First, the Veteran testified during the December 2009 Travel 
Board hearing that she received treatment for her foot 
disorder in 1990 at Fort Carson, Colorado, approximately five 
years after discharge from service; however, she received 
care under her then-husband's jurisdiction as he also was in 
the military at the time and she was a dependent.  See 
December 2009 Travel Board hearing transcript.  However, none 
of these post-service treatment records as identified by the 
Veteran have been associated with the claims file.  

In this regard, VA's duty to assist includes obtaining 
records of the Veteran's relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  Because any record of treatment for any foot disorder 
may be relevant to the Veteran's claim, the RO should attempt 
to obtain these records, and, if they no longer exist, must 
make this express declaration to confirm that further 
attempts to obtain them would be futile.  The Veteran also 
has to be apprised of this.  Thus, a remand is warranted to 
obtain these records.

Next, a VA examination is needed to determine the current 
nature, severity, and etiology of the Veteran's bilateral 
foot disorder.  In this regard, in disability compensation 
(service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  

Here, the Veteran claims that her bilateral foot disorder was 
incurred in service, when she was required to perform 
extended marches and training.  See December 2009 Travel 
Board hearing transcript.  

Here, a review of the Veteran's STRs shows several complaints 
of, and treatment for, chronic plantar warts, ingrown 
toenails, and sore feet during service.  However, her 
separation examination in February 1985 indicated normal 
feet.  

Post-service, the Veteran reported receiving treatment for 
her feet again in 1990 at Fort Carson, Colorado.  In this 
regard, the Veteran is competent to provide testimony 
regarding the continuity of symptomatology she has 
experienced for her bilateral foot disorder.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  VA treatment records show that 
she again complained of, and received treatment for, calluses 
and abscesses on her feet beginning in 1992, and has received 
treatment for her feet since.  See VA treatment records dated 
from December 1992 to August 2008.  Furthermore, in January 
2010, the Veteran submitted a statement from her VA treating 
physician, who indicated that the Veteran has various 
bilateral foot disorders that were treated in service and 
that have become progressively worse over time.  See letter 
from S. Siegel, M.D., dated in January 2010.  

Thus, in light of evidence of treatment for symptomatology of 
the feet in service, the Veteran's competent testimony 
regarding symptomatology she experienced since service; a 
letter indicating a possible nexus between the Veteran's in-
service treatment of symptomatology and her current bilateral 
foot disorder(s); and the Court's decision in McLendon; a 
comprehensive VA medical examination and opinion are needed 
to determine the exact nature and etiology of her bilateral 
foot disorder and whether any such disorder is traceable back 
to her military service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, Department of the Army, and any 
other relevant military departments, and 
attempt to obtain any post-service 
treatment records concerning the Veteran 
dated from 1990 at Fort Carson, Colorado.  
Ensure that this request specifically asks 
for post-service treatment records and is 
issued under the appropriate request code 
and directed to the correct facility.  All 
attempts to secure these treatment records 
must be documented in the claims file.  If 
these records are unavailable or no longer 
exist, and further attempts to obtain them 
would be futile, expressly indicate this 
in the record and notify the Veteran 
accordingly.

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current bilateral foot 
disorder.  The claims file must be made 
available for review of the pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examination report should 
include any current manifestations of the 
Veteran's bilateral foot disorder(s).    

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has any bilateral 
foot disorder(s), and if so, whether it is 
at least as likely as not that any such 
disorder(s) is/are related to her military 
service, including the treatment she 
received for plantar warts, ingrown 
toenails, and soreness during service.    

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

The Veteran is hereby advised that failure 
to report for her scheduled VA 
examination, without good cause, may have 
adverse consequences for her claim.  

3.  After completing the above 
development, the RO should readjudicate 
the Veteran's claim for service connection 
for a bilateral foot disorder considering 
the VA examination and any new evidence 
secured since the September 2008 statement 
of the case (SOC).  If the claim is not 
granted to the Veteran's satisfaction, 
send her and her representative a 
supplemental SOC (SSOC).  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  The Veteran 
should be given an opportunity to respond 
to it before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


